Citation Nr: 0117240	
Decision Date: 06/27/01    Archive Date: 07/03/01	

DOCKET NO.  01-00 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than September 22, 
1998, for an award of service connection for a left kidney 
disorder, post operative status, based on alleged clear and 
unmistakable error in rating actions in January 1971 and June 
1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


REMAND

A rating action in June 1999 granted service connection for a 
left kidney disorder, post operative status, effective 
September 22, 1998, and evaluated the disorder as 100 percent 
disabling, effective that date.  The veteran has complained 
about all earlier rating actions which denied service 
connection for his left kidney disorder, post operative 
status, and the Board has noted that this would involve 
rating actions in January 1971 and June 1996.  

The January 1971 rating action denied service connection for 
a left kidney disorder, post operative status.  The June 1996 
rating action declined to reopen the claim for service 
connection for a left kidney disorder, post operative status, 
for the stated reason that new and material evidence had not 
been submitted to reopen the claim.  A notice of disagreement 
was not filed with either of these determinations, and as 
such, they became final, and may not be reversed at this time 
in the absence of clear and unmistakable error.  

The rating action of October 1997 did not address the issue 
of service connection for a left kidney disorder.  It granted 
the veteran entitlement to a permanent and total disability 
rating for pension purposes based on a claim for that benefit 
in July 1997.  The October 1997 rating action also denied 
entitlement to special monthly pension benefits based on the 
need for regular aid and attendance or on being housebound.  

The May 2000 rating action failed to address the question of 
clear and unmistakable error in the January 1971 and June 
1996 rating actions.  It merely denied an earlier effective 
date of award of service connection (compensation) for a left 
kidney disorder, post operative status, for the reason that 
the January 1971 and June 1996 rating actions had become 
final.  The December 2000 Statement of the Case has likewise 
failed to address the question of clear and unmistakable 
error in the January 1971 and June 1996 rating actions.  The 
Statement of the Case cited the provisions of 38 C.F.R. § 
3.105(a) as well as numerous other laws and regulations 
having no applicability to this appeal.  In a statement of 
reasons and bases for the decision, extending over two full 
pages, the only reference to clear and unmistakable error was 
as follows:  "[.....] A breach of the duty to assist cannot 
form the basis of a claim of clear and unmistakable error.  
Caffrey v. Brown, 6 Vet. App. 377 (1994)."   

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist, and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminates the 
concept of a well-grounded claim, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U. S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that the VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment, and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In light of the aforementioned, the case is REMANDED for the 
following actions:

1.  Any existing VA outpatient treatment 
records and any existing VA hospital 
clinical records dated prior to calendar 
year 1997 should be obtained for 
association with the claims folder. 

2.  The RO should then issue a 
Supplemental Statement of the Case which 
comprehensively addresses questions of 
clear and unmistakable error in the 
January 1971 and June 1996 rating actions 
based on all evidence actually and 
constructively before the rating board at 
each of those times.  In making these 
determinations, the RO should consider 
the applicability, if any, of the VCAA to 
the issue on appeal.  After such 
Supplemental Statement of the Case has 
been furnished to the veteran and his 
representative, and after they have had 
an appropriate time to respond, the case 
should be returned to the Board for 
further consideration.  

The appellant need take no action unless or until otherwise 
notified.  The purpose of this REMAND is to ensure due 
process of law and to comply with recently enacted 
legislation. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




